Citation Nr: 0013032	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-19 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left arm 
osteochondroma.

2.  Entitlement to service connection for residuals of a 
right ankle contusion.

3.  Whether the 30 percent disability rating initially 
assigned for post-traumatic stress disorder (PTSD) is 
appropriate.

4.  Whether the noncompensable disability rating initially 
assigned for an anterior neck scar is appropriate.

5.  Whether the noncompensable disability rating initially 
assigned for residuals of a left thigh and hip abrasion is 
appropriate.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and November 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO) which denied service 
connection for a left arm osteochondroma and for residuals of 
a right ankle contusion, and which granted service connection 
for PTSD at a 10 percent disability rating, granted service 
connection for a neck abrasion at a noncompensable disability 
rating, and granted service connection for residuals of a 
left thigh and hip abrasion at noncompensable disability 
rating.  During the pendency of this appeal the RO 
recharacterized the neck abrasion as an anterior neck scar 
and increased the rating for PTSD to 30 percent effective the 
date of the original claim.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a left arm osteochondroma.

2.  There is no competent medical evidence that the veteran 
currently has residuals of a right ankle contusion.

3.  The veteran's service-connected PTSD is manifested by 
mild to moderate anxiety, flattened affect, a depressed and 
labile mood, mild obsessive-compulsive traits, moderate 
irritability, a sense of foreshortened future and diminished 
interest in significant activities, but not by occupational 
impairment with reduced reliability and productivity due to 
such symptoms as circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking or difficulty in establishing and 
maintaining effective work and social relationships.

4.  The veteran's service-connected anterior neck scar is 
moderately disfiguring.

5.  The veteran's service-connected residuals of a left thigh 
and hip abrasion are asymptomatic and have caused no 
functional loss.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
arm osteochondroma is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a right ankle contusion is not well grounded.  
38 U.S.C.A. §5107(a) (West 1991).

3.  The initial 30 percent rating assigned for PTSD is 
appropriate and criteria for assignment of an evaluation in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.97a, Diagnostic 
Code 9411 (1999).

4.  Criteria for a 10 percent rating for an anterior neck 
scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7800 (1999).

5.  The initial noncompensable rating assigned for residuals 
of a left thigh and hip abrasion is appropriate and criteria 
for assignment of a compensable rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has a left arm 
osteochondroma and residuals of a right ankle contusion, both 
of which he incurred during his period of active service.  
The veteran also asserts that his service-connected PTSD, 
anterior neck scar and residuals of a left thigh and hip 
abrasion are more disabling than is contemplated by the 
current 30 percent and noncompensable disability ratings, 
respectively.

Service connection issues

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Service medical records (SMRs) disclose that the veteran was 
treated in service for a left arm cyst diagnosed as an 
osteochondroma of the left humerus.  In the month before the 
veteran's separation from service the osteochondroma was 
described as asymptomatic.  SMRs also confirm that the 
veteran was treated in service for a right ankle contusion.  
The report of the veteran's separation examination discloses 
no evidence of residuals of a right ankle contusion and his 
lower extremities were evaluated as clinically normal.

Postservice medical evidence associated with the claims file 
includes private treatment records from March 1985 to August 
1995 and several VA examinations.  The private records 
pertain to disorders unrelated to those which are the subject 
of this appeal.  A September 1998 VA X-ray disclosed a normal 
left elbow and a contemporaneous VA examination for scars 
disclosed no evidence of right ankle scars or tissue loss.  
Beyond the appellant's own statements, there is no competent 
medical evidence demonstrating that the veteran has a current 
left arm osteochondroma or residuals of a right ankle 
contusion.  However, because the veteran is a lay person with 
no medical training or expertise, his statements alone cannot 
constitute competent evidence of the required current 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that lay persons are not competent to 
offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence of a current left arm osteochondroma or residuals of 
a right ankle contusion, the veteran's claim for service 
connection for these disorders is implausible and must be 
denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468.  The Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims.  Therefore, a duty to notify does not arise pursuant 
to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 
1483, 1484-1485 (Fed. Cir. 1997).  That notwithstanding, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims, 
and an explanation as to why his current attempt fails.

Disability evaluation issues

The Board finds initially that the veteran's claims for 
higher ratings for PTSD, an anterior neck scar and residuals 
of a left thigh and hip abrasion are well grounded, see 38 
U.S.C.A. § 5107(a) (West 1991), because a challenge to a 
disability rating assigned to a service-connected disability 
is sufficient to establish a well-grounded claim for a higher 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board also is satisfied that the record includes all evidence 
necessary for the equitable disposition of this appeal and 
that the veteran requires no further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

PTSD

The veteran was service connected for PTSD by an August 1998 
rating decision which also assigned a 10 disability rating 
pursuant to Diagnostic Code (DC) 9411.  In June 1999 the RO 
increased the evaluation to 30 percent pursuant to the same 
DC, effective to the date of the original claim.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is 
evaluated as follows for the 30, 50, 70 and 100 percent 
ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

The only claims file evidence of the veteran's PTSD are two 
VA examination reports.  The report of a July 1998 
examination includes the veteran's complaints of monthly 
nightmares, flashbacks every two weeks, psychogenic amnesia, 
mood shifts, mild depression, moderate monthly irritability 
sometimes affecting his family relationships, intermittent 
sleep impairment, moderately exaggerated startle response and 
hypervigilence.  Objective findings included mild to moderate 
anxiety, mild obsessive-compulsive traits, appropriate 
presentation, full orientation, cooperativeness and 
friendliness, and absence of depression, unstable mood or 
thought disorder.  The examiner, who also found satisfactory 
insight and abstract thinking ability, intact memory, absence 
of hallucinations, delusions or suicidal ideation and normal 
mathematical skills, opined that the veteran's PTSD did not 
interfere with employment but did affect his family 
relationships.  The examiner characterized the PTSD as 
moderately severe, and assigned a Global Assessment of 
Functioning (GAF) score of 65-70.

The report of the April 1999 PTSD examination includes the 
veteran's acknowledgment that he had worked for the same 
employer for more than 30 years, that he had been married to 
the same woman since 1971 and was the father of three 
children, that he was active socially and with church 
functions but he also felt some social isolation.  Objective 
findings in addition to those noted in the July 1998 
examination report included poor eye contact, flattened 
affect, labile and depressed mood, increased sleep 
impairment, intrusive thoughts, flashbacks and nightmares, a 
sense of foreshortened future and diminished interest in 
significant activities.  The examiner diagnosed prolonged, 
continuous, mild to moderate PTSD, and assigned a GAF score 
of 70.

The veteran manifests some symptoms required for an 
evaluation in excess of 30 percent for PTSD under Diagnostic 
Code 9411.  Those symptoms include, flattened affect, and 
disturbances of motivation and mood.  However, the medical 
evidence also shows little or no evidence of many of the 
other symptoms required to support an evaluation in excess of 
30 percent.  Specifically, there is no evidence of 
occupational impairment with reduced reliability and 
productivity due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty understanding complex commands, 
impairment of short- and long-term memory, impaired judgment; 
impaired abstract thinking or difficulty in establishing and 
maintaining effective work or social relationships.  The 
veteran's other PTSD-related symptomatology is not described 
by the VA examiner in July 1998 or April 1999 as seriously 
debilitating.  The examiner noted that the veteran's judgment 
was "appropriate" and that he demonstrated the ability to 
maintain long term employment and personal and family 
relationships.  The assigned GAF scores of 65 to 70 are 
consistent with the conclusion that the veteran manifests 
only "mild social impairment" as a result of his PTSD, 
consistent with the current 30 percent rating.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (Fourth Ed. 1994) (DSM-IV) adopted by 
the VA at 38 C.F.R. §§ 4.125 and 4.126.

In consideration of the foregoing, the Board finds that the 
medical evidence does not show that the veteran's PTSD has 
manifested itself to a degree sufficient to warrant a higher 
schedular rating.  The symptomatology associated with the 
veteran's PTSD is not shown to more nearly approximate the 
schedular criteria for the next higher 50 percent evaluation.  
See 38 C.F.R. § 4.7.  Therefore, his claim of entitlement to 
an evaluation in excess of 30 percent for PTSD must be 
denied.

Neck scar

The veteran was service connected for a neck abrasion by an 
August 1998 rating decision which assigned a noncompensable 
disability rating pursuant to DC 7800.  In November 1998 the 
RO recharacterized the disorder as an anterior neck scar and 
continued the noncompensable evaluation pursuant to the same 
DC.  Under 38 C.F.R. § 4.118, DC 7800, pertaining to 
disfiguring scars of the head, face and neck, a complete or 
exceptionally repugnant deformity of one side of the face or 
a marked or repugnant bilateral disfigurement warrants a 50 
percent disability rating (80 percent for tissue loss and 
cicatrization and marked discoloration, color contrast, or 
the like); a severe scar, especially if it produces a marked 
and unsightly deformity of the eyelids, lips or auricles 
warrants a 30 percent disability rating (50 percent for 
tissue loss and cicatrization and marked discoloration, color 
contrast, or the like); a moderately disfiguring scar 
warrants a 10 percent rating (30 percent for tissue loss and 
cicatrization and marked discoloration, color contrast, or 
the like), and; a slightly disfiguring scar is 
noncompensable.

SMRs disclose that the veteran sustained a neck abrasion in 
service when the claymore mine he was setting up exploded.  
The injury involved no major artery or nerve damage.  The 
report of the veteran's separation examination noted that the 
veteran's neck and skin were clinically normal.

The only postservice evidence of an anterior neck scar 
appears in reports of VA examinations in September 1998 and 
in April 1999 and an undated Polaroid color photograph.  The 
veteran reported no residual neck discomfort but he stated 
that he had to wear high neck shirts because of the prominent 
neck scar.  The examination reports describe a scar no more 
than 6 cm long and about 1 1/2 cm wide lateral to the Adams 
apple and extending down the neck ending lateral to the 
jugular notch.  The scar was prominent, lighter in color than 
the surrounding skin and slightly depressed, but there was no 
significant loss of underlying tissue, tenderness, edema, 
keloid formation, inflammation, ulceration, breakdown of the 
surrounding skin or limitation of motion or function due to 
the scar which was neither adherent nor disfiguring.  There 
was no evidence of muscle herniation or other injury 
attendant to the neck scar.  The color photograph shows the 
scar as described in the examination reports.

The Board finds that determination of the extent of scar 
disfigurement here is necessarily a judgment call permitting 
honest differences of opinion.  The photograph shows that the 
scar is unquestionably large and prominent because it is 
noticeably lighter than the surrounding skin.  The photograph 
also lends credibility to the veteran's report of having to 
wear high collar shirts to hide the scar.  Therefore, 
notwithstanding the VA examiner's description of the scar as 
not disfiguring, the Board finds that evidence relating to 
the extent of disfigurement gives rise to a reasonable 
question which must be resolved in the veteran's favor.  See 
38 U.S.C.A. § 5107(b).  In consideration of the foregoing, 
the Board finds that the evidence shows an anterior neck scar 
that is moderately disfiguring, and more nearly approximates 
the schedular criteria for the next higher 10 percent 
evaluation under DC 7800.  See 38 C.F.R. § 4.7.  Therefore, a 
10 percent schedular evaluation for an anterior neck scar is 
granted.  There are no other applicable DCs under which the 
scar would warrant a higher rating.


Left thigh and hip

The veteran was service connected for residuals of an 
abrasion of the left thigh and hip by an August 1998 rating 
decision which assigned a noncompensable disability rating 
pursuant to DC 7805.  Under 38 C.F.R. § 4118, DC 7805, a scar 
is rated on limitation of function of the affected body part.

SMRs disclose that the veteran sustained a left thigh and hip 
abrasion in service when the claymore mine he was setting up 
exploded.  The injury involved no major artery or nerve 
damage.  The report of the veteran's separation examination 
noted that the veteran's skin and lower extremities were 
clinically normal.

The only postservice evidence pertaining to residuals of an 
abrasion of the left thigh and hip are the reports of 
September 1998 and April 1999 VA examinations for scars.  
These reports note absence of scars and tissue loss and 
describe no other symptoms or functional loss whatsoever.  
Accordingly, only a noncompensable rating is appropriate 
under DC 7805.  There is no other applicable DC for which a 
higher evaluation is available.

In consideration of the foregoing, the Board finds that the 
medical evidence does not show that the veteran's residuals 
of an abrasion of the left thigh and hip are manifested to a 
degree sufficient to warrant a compensable schedular rating.  
The symptomatology is not shown to more nearly approximate 
the schedular criteria for a compensable evaluation.  See 
38 C.F.R. § 4.7.  Therefore, the veteran's claim of 
entitlement to a compensable evaluation for residuals of an 
abrasion of the left thigh and hip must be denied.

In reaching this decision the Board has carefully considered 
the veteran's medical history and possible application of 
other provisions of 38 C.F.R., Parts 3 and 4, notwithstanding 
whether the veteran or his representative requested extra-
schedular consideration.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-3 (1991).  However, the Board finds that the 
record does not show the service-connected disabilities to be 
so exceptional or unusual, with marked interference with 
employment or repeated hospitalization beyond that 
contemplated by rating criteria, as to render application of 
schedular standards impractical.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a left arm osteochondroma is denied.

Service connection for residuals of a right ankle contusion 
is denied.

A disability rating in excess of 30 percent for PTSD is 
denied.

A disability rating of 10 percent for an anterior neck scar 
is granted.

A compensable disability rating for residuals of a left thigh 
and hip abrasion is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



